EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of 355, Inc. for the period endingSeptember 30, 2009, I, Alex Jen , Chief Executive Officer of 355, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for the period ending September 30, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended September 30, 2009, fairly represents in all material respects, the financial condition and results of operations of 355, Inc. Date: October 23, 2009 355, Inc. By: /s/ Alex Jen Alex Jen Chief Executive Officer Chief Financial Officer
